Title: To Benjamin Franklin from Thomas Barclay, 27 June 1782
From: Barclay, Thomas
To: Franklin, Benjamin


SirAmsterdam 27th. June 1782.
Since my last Covering Messrs. De Neufvilles accounts I have not had the honour of a Letter from your Excellency; Captain Smedley has I expect this day got his Vessell over the Sand Banks that interupt the Navigation of the River Y and will in a few days be able to put to Sea he is tolerably well Man’d and with the assistance of a few more people who I believe he will procure in a day or two he shall proceed.
I have Ship’d on board the Brigantine Sukey Mosses Grinnell Master for Boston about 2400 suits of Soldiers Cloathing, the amount of the last 33 Bales which I bought together with Two Bales of Blanketts of the Marquis De la Fayette’s Cargo which I took a 5 / 9 sterling per Pair, Two Boxes of White Cloth which I Purchased to replace Some of the Same Kind which Messrs. De Neufville returned to us as English, and the freight per the Sukey a 12½ per Cent, amount to upwards of £2000 Sterling, and therefore of this date I have valued on you as under, favour of Messrs. Ingraham & Bromfield at 40 days Sight, for the following Sum making together 13333½ Ecus or 40 Thousand Livers—which please to honour.

I have likewise Shiped by the Brigantine Elizabeth John Cornelieus Master for Philadelphia 63 Chests of Shirts and 30 Bales of Blanketts, this Vessell will proceed under Neutral Colours, and I have ordered £3000 Stg. Insurance to be made a 17 per Cent which is 13 per Cent under the premium paid on American Vessells, I am to pay Freight on this Vessell 12½ per Cent Value on the Shirts and 20 per Cent on the Blankets—
I have the honour to be with the greatest respect Sir your Excellency’s most obedient, most Humble Servant
Thos Barclay


No. 15
1333⅓ Ecus


16
1600


17
1400


18
1500


19
1200


20
1500


21
1000


22
1000


23
1000


24
1800



13333⅓


His Excellency Benjamin Franklin Esqre
 
Endorsed: Barclay June 27. 82
